   Case 2:17-cr-00495-DRH-SIL Document 31 Filed 12/08/20 Page 1 of 1 PageID #: 78

                      CRIMINAL CAUSE FOR STATUS CONFERENCE BY TELEPHONE
BEFORE JUDGE: HURLEY, J.   DATE: DECEMBER 8, 2020 TIME: 11:00-11:15AM.
DOCKET NUMBER: CR-17-495              USA V. MULLEN


DEFT. NAME: DANIEL MULLEN      DFT # 1
 X PRESENT, NOT PRESENT, X IN CUSTODY, , ON BAIL
    ATTY FOR DEFT.: NANCY BARTLING     CJA
          X PRESENT, NOT PRESENT

FOR GOV’T.: A.U.S.A.: MICHAEL MAFFEI

DEPUTY CLERK: LISA LUNDY
 COURT REPORTER(S) OR ESR OPERATOR: PAUL LOMBARDI
 PROBATION:
 INTERPRETER:


CASE CALLED FOR STATUS CONFERENCE. THE DEFENDANT AND COUNSEL CONSENT TO HOLD THIS
PROCEEDING BY TELECONFERENCE; THE PARTIES ARE NOTIFIED OF BRADY V. MARYLAND AS TO DUE
PROCESS;
WAIVER SPEEDY TRIAL EXECUTED START DATE 12/8/2020 STOP DATE 2/9/2021.
TELECONFERENCE STATUS CONFERENCE SET FOR 2/9/2021 AT 11:00 A.M.
TELECONFERENCE # 888-273-3658 ACCESS CODE 4660635.
